Citation Nr: 0501039	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee scar.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee derangement.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Entitlement to an increased rating for residuals of a 
right thigh scar, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  In November 2004, the 
veteran testified at a videoconference hearing before the 
undersigned.

Entitlement to service connection for residuals of a left 
knee derangement was denied in a September 1956 rating 
decision.  Entitlement to service connection for tinnitus was 
denied in an April 1994 rating decision.  These decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of 
any RO action, the current claims to reopen may be considered 
on the merits only if new and material evidence has been 
submitted since those final decisions.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  

A review of the claims file shows that the veteran, in 
February 1993, raised a new claim of entitlement to service 
connection for a left knee disorder due to residuals of a 
right thigh scar.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action. 

For the reasons outlined below, the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  The evidence of record does not show a current diagnosis 
of a right knee scar.

2.  In a September 1956 rating decision, the RO denied 
entitlement to service connection for residuals of a left 
knee derangement and the appellant did not appeal.

3.  In an April 1994 rating decision, the RO denied 
entitlement to service connection for tinnitus and the 
appellant did not appeal.

4.  Evidence received since the September 1956 and April 1994 
RO denials are cumulative of that previously of record.


CONCLUSIONS OF LAW

1.  A right knee scar was neither incurred in nor aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a left knee derangement.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim for Service Connection

The veteran and his representative contend that the appellant 
has a right knee scar because of an injury sustained in a 
February 1956 motor vehicle accident.  It is requested that 
the veteran be afforded the benefit of the doubt in 
adjudicating the claim.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated while on active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that the 
record does not show the veteran being diagnosed with a right 
knee scar.  In this regard, service medical records, 
including a June 1956 transfer examination that noted an 
appendectomy scar, are negative for complaints, diagnoses, or 
treatment for a right knee injury and/or scar.  Post-service 
VA medical records are likewise negative for complaints, 
diagnoses, or treatment for a right knee scar.  In this 
regard, while the veteran underwent VA examinations in August 
1956, January 1998, and April 1999, none of these examiners 
noted a right knee scar.  Furthermore, while the March and 
April 2002 treatment records from William J. Krywicki, M.D., 
show the veteran's complaints and/or treatment for right knee 
pain diagnosed as degenerative joint disease, which the 
claimant reported were caused by a 1956 in-service motor 
vehicle accident in Germany, they do not note a right knee 
scar. 

Thus, even if the Board accepts as true the events that the 
veteran claimed took pace while in military service, because 
none of the medical evidence of record includes a diagnosis 
of a right knee scar, the weight of the evidence is against 
the appellant's claim of entitlement to service connection 
for a right knee scar and his appeal must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

As to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), the record shows that VA 
notified the veteran that establishing entitlement to service 
connection for a disability requires, among other things, a 
current disability.  See, e.g., VA letter to the veteran 
dated in March 2002.  Moreover, the above claim was denied 
because the veteran did not meet the statutory threshold for 
entitlement to service connection - a current disability.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Therefore, 
because the decision is mandated by a failure to meet a basic 
prerequisite for service connection, the Board is entitled to 
adjudicate the claim regardless whether VA provided adequate 
notice and assistance as required by the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Further 
discussion of the Veterans Claims Assistance Act of 2000 is 
not required as to this issue.

The Claims to Reopen

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In the March 2002 letter, VA 
notified the claimant that he was responsible to support his 
claims with new and material evidence.  He was also informed 
that VA would attempt to obtain all relevant evidence in the 
custody of any VA or private facility he identified.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for the left knee disorder and/or tinnitus, or to 
provide a properly executed release so that VA could request 
the records for him.  The claimant was advised of the VCAA in 
the September 2003 statement of the case.  In the above 
letter, as well as the statement of the case, he was also 
informed of what evidence was needed to reopen his claims.  
Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA asked the 
claimant if there was any information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  See VA letter dated in March 2002.  
If the evidence was held by private physicians, the claimant 
was to provide authorizations so that the RO could obtain 
that evidence.  Id.  Thereafter, the veteran reported he 
received treatment at the Wilkes-Barre VA Medical Center as 
well as from Dr. Krywicki, and the RO obtained and associated 
with the claims file records from both locations.  The record 
also shows that that RO obtained and associated with the 
claims file the veteran's service medical records.  And, the 
veteran filed with the RO a March 1956 DD Form 200 relating 
to a February 1956 motor vehicle accident.  The record also 
shows that the appellant was advised of the evidence VA had 
requested and notified in the March 2002 letter as well as 
the statement of the case of what evidence had been received.  
Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have erred in assisting or 
notifying the veteran, the Board finds that an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1326 (Fed. Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Analysis

The veteran contends that he re-injured his left knee in a 
February 1956 motor vehicle accident and that current 
problems with his left knee are due to that accident.  
Similarly, the veteran claimed that his tinnitus was caused 
by striking his head during the February 1956 motor vehicle 
accident.  In the September 1956 rating decision, entitlement 
to service connection for residuals of a left knee 
derangement was denied because the record showed that a left 
knee disorder preexisted military service and was not 
aggravated therein.  In the April 1994 rating decision, 
entitlement to service connection for tinnitus was denied 
because the record did not include a diagnosis of tinnitus.

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of these matters on any 
basis, in this case, since the September 1956 rating decision 
for residuals of a left knee derangement and the April 1994 
rating decision for tinnitus.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Left Knee Derangement

Evidence available in September 1956 consisted of service 
medical records, a VA examination report dated in August 
1956, and the veteran's written statements to the RO. 

As to the service medical records, they included an August 
1953 pre-induction examination that noted that the veteran 
had a history of recurrent left knee injury.  Thereafter, 
service medical records, including the June 1956 transfer 
examination, were negative for complaints, diagnoses, or 
treatment for left knee problems. 

Post-service an August 1956 VA examination diagnosed the 
veteran with internal derangement of the left knee.

Evidence received since the September 1956 RO denial consists 
of the appellant's and his representative's written 
statements to the RO as well as their November 2004 
videoconference testimony, treatment records from Dr. 
Krywicki, a February 2001 letter from Louis R. Sieminski, 
Ph.D., VA treatment records dated from May 1993 to December 
1997, VA examinations dated in October 1956, January and 
February 1998, and April 1999, and a March 1956 DD Form 200 
related to a February 1956 motor vehicle accident. 

As to the February 2001 letter from Dr. Sieminski, the 
October 1956, January and February 1998, and April 1999 VA 
examination reports, and the May 1993 to December 1997 VA 
treatment records, the information contained in these 
documents are not relevant to the issue on appeal.  
Therefore, they are not new evidence within the context of 
38 C.F.R. § 3.156.

As to the written statements to the RO as well as the 
personal hearing testimony, these consist of the appellant's 
and his representative's continued assertion that a left knee 
disorder was aggravated by his military service.  This lay 
evidence was available when the RO decided the claim in 
September 1956.  Then, as now, lay persons not trained in the 
field of medicine are not competent to offer opinions 
regarding such medical questions as the etiology of the 
claimed disorder.  Thus, these statements are not competent 
medical evidence showing that the claimant's left knee 
disorder was aggravated by his military service.  Therefore, 
the newly received evidence tends to prove nothing that was 
not previously shown.  That the claimant continues to claim 
to have current disabilities that were aggravated by his 
military service is not new evidence within the context of 
38 C.F.R. § 3.156.  

As to Dr. Krywicki's treatment records, they show that 
appellant's continued complaints and/or treatment for left 
knee pain diagnosed as arthritis since November 2001.  See 
treatment records from Dr. Krywicki dated in November 2001 
and March to April 2002.  Some of Dr. Krywicki records 
reported that the veteran claimed that his left knee problems 
were caused by a February 1956 in-service accident.  However, 
the Board is not required to accept evidence that is simply 
information recorded by a medical examiner that is unenhanced 
by medical opinion.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

As to the March 1956 DD Form 200, this form notes that the 
veteran was driving a truck in Germany in February 1956 when 
he was involved in an accident.  This document is new 
evidence within the context of 38 C.F.R. § 3.156.  However, 
because the record does not show that the veteran injured his 
left knee in the accident, the Board cannot find that it is 
material evidence.  The record, neither by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).

Thus, there remains no competent medical evidence showing 
that the claimant's left knee disorder, which preexisted 
military service, was aggravated by such service.  Therefore, 
the newly received evidence tends to prove nothing that was 
not previously shown.  The fact that the claimant continues 
to have a left knee disorder is not new evidence within the 
context of 38 C.F.R. § 3.156.  Without new and material 
evidence the claim may not be reopened.

Tinnitus

Evidence available in April 1994 consisted of service medical 
records, VA examination reports dated in August and October 
1956, a VA treatment record dated in May 1993, and the 
veteran and his representative's written statements to the 
RO. 

As to the service medical records, they included an August 
1953 pre-induction examination as well as a June 1956 
transfer examination, and were negative for complaints, 
diagnoses, or treatment for tinnitus.

Likewise, the post-service VA medical records, including the 
October 1956 audiological examination, were negative for 
complaints, diagnoses, or treatment related to tinnitus.

Evidence received since the April 1994 RO denial consists of 
the appellant's and his representative's written statements 
to the RO as well as the veteran's November 2004 
videoconference testimony, treatment records from Dr. 
Krywicki, a February 2001 letter from Louis R. Sieminski, 
Ph.D., VA treatment records dated from July 1996 to December 
1997, VA examinations dated in January and February 1998 as 
well as April 1999, and a March 1956 DD Form 200 related to a 
February 1956 motor vehicle accident. 

As to the treatment records from Dr. Krywicki, VA examination 
reports dated in January and February 1998 as well as April 
1999, and VA treatment records dated from July 1996 to 
December 1997, the information contained in these documents 
are not relevant to the issue on appeal.  Therefore, they are 
not new evidence within the context of 38 C.F.R. § 3.156.

Likewise, while the February 2001 letter from Dr. Sieminski 
discusses the current severity of the veteran's service 
connected hearing loss, nonetheless, it does not contain 
complaints, diagnoses, or treatment related to tinnitus.  
Hence, it is not relevant to the issue on appeal.  Therefore, 
it is also not new evidence within the context of 38 C.F.R. 
§ 3.156.

As to the March 1956 DD Form 200, as reported above, this 
form notes that the veteran was driving a truck in Germany in 
February 1956 when he was involved in an accident.  This 
document is new evidence within the context of 38 C.F.R. 
§ 3.156.  However, because the record does not show that the 
veteran injured his head in the accident or complained of 
tinnitus thereafter, the Board cannot say that it is material 
evidence.  The record, neither by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).

As to the written statements to the RO as well as the 
personal hearing testimony, these consist of the veteran's 
and his representative's continued assertion that tinnitus 
was caused by military service.  This lay evidence was 
available when the RO decided the claim in April 1994.  Then, 
as now, lay persons not trained in the field of medicine are 
not competent to offer opinions regarding such medical 
questions as the etiology of the claimed disorder.  Thus, 
these statements are not competent medical evidence showing 
that the claimant's tinnitus was related to military service.  
Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the claimant continues 
to claim to have a current disability that was caused by his 
military service is not new evidence within the context of 
38 C.F.R. § 3.156.  

Thus, there remains no competent medical evidence showing 
that the veteran has a current diagnosis of tinnitus.  
Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  The fact that the claimant 
continues to claim to have tinnitus that was caused by his 
military service is not new evidence within the context of 
38 C.F.R. § 3.156.  Without new and material evidence the 
claim may not be reopened.

The benefits sought on appeal are denied.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable to these claims.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

Service connection for a right knee scar is denied.

The application to reopen a claim of entitlement to service 
connection for residuals of a left knee derangement is 
denied.

The application to reopen a claim of entitlement to service 
connection for tinnitus is denied.



REMAND

As to entitlement to an increased rating for residuals of a 
right thigh scar, the veteran at his videoconference hearing 
argued that this disorder has increased in severity since the 
last VA examination.  Accordingly, because governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment as well as to provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim, a remand for a new VA examination is required.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 (2004); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Further, on remand, the 
VA examiner should be asked to conduct range of motion 
studies of the veteran's right hip and knee and provide an 
opinion as to whether his service connected scar causes 
limitation of motion.

During the pendency of the current appeal, the veteran 
reported receiving treatment from a private chiropractor and 
trainer.  Accordingly, because 38 U.S.C.A. § 5103A requires 
VA to obtain and associate with the record all adequately 
identified records, on remand, all pertinent records from 
these sources should be secured by the RO.  Likewise, because 
the veteran reported that he received ongoing treatment from 
the Wilkes-Barre VA Medical Center, another request for his 
records from this facility should be undertaken by the RO.  
Id.

Next, the Board notes that the veteran reported that that 
pain and restricted motion caused by his right thigh scar 
interferes with both his day-to-day functioning as well as 
his employment.  Accordingly, on remand, the RO should 
address whether his disability meets the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) (2004).

Finally, given the above development, on remand, the RO must 
provide the veteran with updated VCAA notice.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159; the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim of entitlement 
to an increased rating for a right thigh 
scar.  The letter must: (1) notify the 
claimant of the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) notify him of 
the information and evidence that VA will 
seek to provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request that 
the appellant provide all pertinent 
evidence in his possession that has yet 
to be submitted to VA.  The veteran 
should be notified that he has one-year 
to submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the veteran notice of the VCAA 
begins the one-year period.  

2.  The RO should obtain all the 
veteran's post December 2001 medical 
records that have not already been 
associated with the claims file from his 
private chiropractor, trainer, as well as 
the Wilkes-Barre VA Medical Center.  If 
any requested records are not available, 
or if the search for any such records 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should conduct 
range of motion studies of the right hip 
and knee and provide an opinion 
addressing at what point, if any, right 
thigh scar causes limitation of motion in 
each plane of motion.  The role of any 
non-service connected disability must be 
distinguished from the role played by the 
service-connected scar.  

The examiner should also provide an 
opinion as to whether the service 
connected right thigh scar is deep (a 
deep scar is one associated with 
underlying soft tissue damage.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note 2 (2004)) OR causes limitation of 
motion AND covers an area or areas 
exceeding 12, 73, or 144 square inches.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
prepare a new rating decision and 
readjudicate the issue on appeal.  The RO 
should also adjudicate whether the 
veteran's service connected right thigh 
scar meets the criteria for submission 
for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  If 
any benefit sought on appeal remains 
denied, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations both old and new, 
and the reasons for the decision.  If the 
veteran fails to show for his VA 
examination without good cause, the 
supplemental statement of the case should 
include notice of 38 C.F.R. § 3.655 
(2004).  They should then be afforded an 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


